Fifth Court ofAppeal at Dallas                     Qtc 29 ZOU
George L. Allen Sr. Court building                   Usa ^aPLct
600 Commerce Street, Suite 200                                                     CASE NO.DC-10-03045-D                               '*%>*
                                                                                         «?s
                                                                                                       I*S
FREDERICK BROWN                                   §     IN THE DISTRICT COURT £ .
                                                                                         " -   .
                                                  §
Plaintiff/Appellant                               §                                                fQ*As
                                                  §
V                                                                                                    !->Ty
                                                  §    DALLAS COUNTY TEXAS
                                                  §
NATIONSTAR MORTGAGE LLC et al.                    §
                                                  §
Defendants/Appellee        ,                      §
                                                          -TH
                                                  §    95'" JUDICIAL DISTRICT
DALLAS


STATE OF TEXAS         §
              §
DALLAS COUNTY §


                        AFFIDAVIT OF FREDERICK BROWN

On this day, Frederick Brown, appeared before me, the undersigned notary public. After I

administered an oath to him, upon his oath he said.

    1. "My name is Frederick Brown; I am capable of making this affidavit. The facts
       state in this affidavit is within my personal knowledge and is true and correct.

    2. On September 11, 2014, the trial court signed a judgment in favor of Nationstar

        Mortgage LLC et al.


    3. Appellant attached to this Affidavit the amount of money in his bank accounts for

       the month of November. The cost of the clerk's record is $681.00.

    4. The estimated cost of the reporter's record is unalivable at this time..

    5. I am unable to pay any of the cost of the appeal




PlaintiffAffidavit Inability toPay Cost on the Appeal                             Page         1
   6. My only income is from Social Security in the amount of$764.00 amonth.
   7.1 do not have a spouse.

   8.1 do not own any real property but Ihave a 14 year old car.
   9.1 have $4.82 in cash and the same on deposit. The bank account attached with balances.
   10.1 have no other assets.

   11. My monthly expenses are: Rent                      $600.00

                                        Food               $ 75.00

                                        Cell Phone         $ 60.00


  Total expenses
                                                           $ 735.00




 SUBSCRIBED AND SWORN TO BEFORE ME on the AI                                 dav ofNovember, 2014,
 +to certify which witness may hand and official seal.
 [Seal}

                                  DAVID NEWMAN
                                   Notary Public
                                                     I              Notary Public, State of Texas
                                 STATE OFTEXAS       t
                             My Comm. Exp. 04-12-2015 T

                                                                    Printed Name: P+vStOt/tu*.^ ^
                                                                    My Commission expires: e *f -/p - n




Plaintiff-Affidavit inability topay cost on the appeal
                                                                                               -Page 2
                          GARY FITZSIMMONS
                        Dallas County District Clerk
                            600 Commerce Street, Suite 101
                               Dallas, Texas 75202-4604



  In Account With



                                                  Date: November 18, 2014
 Law Office of
 Frederick Brown Pro Se
 2441 Goldfinch Ln.
 Garland. Texas 75042

                                                  Internal Revenue Service
                                                  Identification No.: XX-XXXXXXX



 Case No. DC-10-03045-1)

 FREDERICK BROWN            VS.       NATIONSTAR MORTGAGE LLC ETAL



Clerk's Record Fee-656 pages                                        $656.00
Transcript Fee-
                                                                    $25.00
Attorney Copy Fee- N/A
                                                                    $00.00

Total Fee-
                                                                    $681.00



Clerk's Record will be delivered to the Court ofAppeals upon payment.
Thank You,
SBPltf


Please return a copy ofthis statement with remittance
                                         "Thank You" GARYFITZSIMMONS
  11/19/2014                                                           PlainsCapital Bank - Internet Banking


      Account Details for Per Ck 313 - XXXXXX5313
     Available Balance                                                                                                  $3.29
     As Of Date                                                                                                         11/19/2014
     Current Balance                                                                                                    $3.29
     Collected Balance                                                                                                  $3.29
     Adjusted Available Balance                                                                                         $3.29
     Last Deposit Amount                                                                                                $60.00
     Available Funds from Other Accounts                                                                                $0.00
     Last Deposit Date                                                                                                  11/12/2014
     Year-to-date interest amount                                                                                       $0.00


                         istory for Per Ck 313 - XXXXXX5313
         Posted
        Sorted By: Post Date                                           Newest on top                            Debit           Credit    Balance
        AC-CAPITAL ONE ARC -CHECK PYMT CK-000000000001624
        11/17/14                                                                                                $60.00                    $3.29

        MAINTENANCE CHARGE
        11/14/14                                                                                                $5.00                     $63.29

        XFER FROM ACCT CK-000431005370
        11/12/14                                                                                                            $60.00       $68.29

        PRIORITY 5 CHECK
                                                                                                               $270.00                   $8.29
        11/10/14 (Check #1623)

        XFER FROM ACCT CK-000431005370
        11/7/14                                                                                                             $270.00      $278.29

        PRIORITY 5 CHECK
       11/5/14 (Check #1622)                                                                                   $175.00                   $8.29

       XFER FROM ACCT CK-000431005370
       11/3/14                                                                                                              $175.00      $183.29

       CKCD DEBIT 0811 10/29 07:46 A-DASH IN GROCERY GARLAND TX
       10/31/14                                                                                                $6.47                     $8.29

       CKCD DEBIT 0811 10/20 06:26 A-DASH IN GROCERY GARLAND TX
       10/22/14
                                                                                                               $5.40                     $14.76

       CKCD DEBIT 0811 10/09 11:44 A-DASH IN GROCERY GARLAND TX
       10/14/14                                                                                                $2.88                     $20.16


       MAINTENANCE CHARGE
       10/10/14                                                                                                $5.00                     $23.04

       PRIORITY 5 CHECK
                                                                                                               S275.00                   $28.04
       10/6/14 (Check #1621)
       XFER FROM ACCT CK-000431005370
       10/3/14                                                                                                              $300.00      $303.04

       bank charge
      9/22/14                                                                                                               $10.00       $3.04

       FORCE PAY DEBIT
      9/15/14 (Check #1710)                                                                                    $5.00                     -$6.96



https://ibank.plainscapital.com/PiainsCapitalOnlineProd/Accounls/AccountHistory.aspx                                                                1/3
11/19/2014                                                          PlainsCapital Bank - Internet Banking

      MAINTENANCE CHARGE                                                                                    $5.00               -$1.96
      9/12/14

      CKCD DEBIT 0811 09/02 06:22 A-DASH IN GROCERY GARLAND TX                                              $5.40               $3.04
      9/4/14

      CKCD DEBIT0811 09/03 14:00 USPS 48341100430205686 GARLTX                                              $2.31               $8.44
      9/4/14

      PRIORITY 5 CHECK                                                                                      $20.00              $10.75
      8/13/14 (Check #1709)
      MAINTENANCE CHARGE                                                                                    $5.00               $30.75
      8/8/14

      PRIORITY 5 CHECK                                                                                      $164.29             $35.75
      8/7/14 (Check #1708)
      CKCD DEBIT 0811 08/02 10:37 CHINA STAR GARLAND TX                                                     $6.50               $200.04
      8/4/14

      CKCD DEBIT 0811 08/02 09:25 A-DASH IN GROCERY GARLAND TX                                              $4.31               $206.54
      8/4/14

      Healthcare Reform Facts                                                                                         $170.00   $210.85
      8/1/14

      AC-NEW YORK LIFE -CHECKPAYMT CK-000000000001707                                                       $105.16             $40.85
      7/16/14

      MAINTENANCE CHARGE                                                                                    $5.00               $146.01
      7/11/14

      Insurance                                                                                                       $105.16   $151.01
      7/11/14

      XFER FROM ACCT CK-000431005370                                                                                  $50.00    $45.85
      7/9/14

      Buffalo Rewards Cash Back                                                                                       $0.10     -$4.15
      6/16/14

      MAINTENANCE CHARGE                                                                                    $5.00               -$4.25
      6/13/14

      PRIORITY 5 CHECK                                                                                      $5.00               $0.75
      6/4/14 (Check #1704)

      PRIORITY 5 CHECK                                                                                      $50.00              $5.75
      6/4/14 (Check #1705)

      PRIORITY 5 CHECK                                                                                      $610.00             $55.75
      6/4/14 (Check #1706)
      CKCD DEBIT 0811 06/03 21:10 RICK'S SMOKE HOUSE BBQ GARL TX                                            $11.10              $665.75
      6/4/14

      CKCD DEBIT 0811 06/03 00:57 USPS 48341100430205686 GARLTX                                             $5.04               $676.85
      6/4/14

      Rent                                                                                                            $620.00   $681.89
      6/3/14
      XFER FROM ACCT CK-000431005370
                                                                                                                      $50.00    $61.89
      6/3/14

      PRIORITY 5 CHECK
      5/20/14 (Check #1702)                                                                                 $55.07              $11.89

http3://ibank.plainscapital.com/PlainsCapitalOnlineProd/Accounts/AccountHistory.aspx                                                      2/3
 11/19/2014                                                           PlainsCapital Bank - Internet Banking



       XFER FROM ACCT CK-000431005370
                                                                                                                        $20.00    $66.96
       5/20/14

       XFER FROM ACCT CK-000431005370
                                                                                                                        $50.00    $46.96
       5/12/14

       MAINTENANCE CHARGE
                                                                                                              $5.00               -$3.04
       5/9/14

       PRIORITY 5 CHECK
                                                                                                              $380.00             $1.96
       4/22/14 (Check #1699)
       CKCD DEBIT 0811 04/21 10:41 QT908 08009086 GARLAND TX                                                                      $381.96
                                                                                                              $2.40
       4/22/14

       XFER FROM ACCT CK-000431005370
                                                                                                                        $360.00   $384.36
       4/22/14

       Good Guys Cash Back
                                                                                                                        $0.15     $24.36
       4/14/14

       MAINTENANCE CHARGE
                                                                                                              $5.00               $24.21
       4/11/14

       CKCD DEBIT 0811 04/07 06:14 A-DASH IN GROCERY GARLAND TX
                                                                                                              $5.40               $29.21
       4/9/14

       CKCD DEBIT 0811 04/07 13:35 A-DASH IN GROCERY GARLAND TX
                                                                                                              $3.19               $34.61
       4/9/14

       AC-VERIZON **CONTRA-BILL PAY CTTY-GARL ST-TX CK-000001700
                                                                                                              $307.00             $37.80
       4/8/14

       telephone bill                                                                                                   $310.00   $344.80
       4/4/14

                                                                                                   Subtotal:$2,581.92 $2,550.41




https://ibank.plainscapital.com/PlainsCapitalOnlineProd/Accounts/AccountHistory.aspx                                                        3/3
   11/19/2014                                                            PlainsCapital Bank - Internet Banking


      Account Details for Per Ck 370 - XXXXXX5370
      Available Balance                                                                                                   $0.82
      As Of Date                                                                                                          11/19/2014
      Current Balance                                                                                                     $0.82
      Collected Balance                                                                                                   $0.82
      Adjusted Available Balance                                                                                          $0.82
      Last Deposit Amount                                                                                                 $764.00
     Available Funds from Other Accounts                                                                                  $0.00
      Last Deposit Date                                                                                                   11/3/2014
     Year-to-date interest amount                                                                                         $0.00


      Account History for Per Ck 370 - XXXXXX5370
         Posted
        Sorted By: Post Date                                             Newest on top                            Debit           Credtt    Balance
        MAINTENANCE CHARGE
        11/14/14                                                                                                  $5.00                     $0.82

        CKCD DEBIT 6793 11/10 12:50 STA INSURANCE LLC 254-77808 TX
        11/12/14                                                                                                  $73.31                    $5.82

        XFER TO ACCT CK-000431005313
        11/12/14                                                                                                  $60.00                    $79.13

        CKCD DEBIT 6793 11/10 12:57 PIZZA HUT 27449 GARLAND TX
        11/12/14                                                                                                  $11.91                    $139.13

        CKCD DEBIT 6793 11/10 18:21 WM SUPERCENTER #2649 IRVING TX
        11/12/14                                                                                                 $8.62                      $151.04

        CKCD DEBIT 6793 11/10 16:16 USPS 48341100430205686 GARLTX
        11/12/14                                                                                                 $6.73                     $159.66

        CKCD DEBIT 6793 11/11 06:24 A DASH IN GROCERY GARLAND TX
        11/12/14                                                                                                 $6.47                     $166.39

        CKCD DEBIT 6793 11/10 07:39 A-DASH IN GROCERY GARLAND TX
        11/12/14                                                                                                 $5.40                     $172.86

       CKCD DEBIT 6793 11/07 02:38 HIS*HISCOX INC 888-202-3007 GA
       11/10/14                                                                                                  $33.33                    $178.26

       CKCD DEBIT 6793 11/09 13:53 SUBWAY 00131433 GARLAND TX
       11/10/14                                                                                                  $9.74                     $211.59

       CKCD DEBIT 6793 11/09 10:57 RAINBOW DONUTS GARLAND TX
       11/10/14                                                                                                  $4.76                     $221.33

       CKCD DEBIT 6793 11/07 17:38 A-DASH IN GROCERY GARLAND TX
       11/10/14                                                                                                  $4.74                     $226.09

       CKCD DEBIT 6793 11/07 21:33 QT908 08009086 GARLAND TX
       11/10/14                                                                                                  $4.18                     $230.83

       CKCD DEBIT 6793 11/07 15:14 A-DASH IN GROCERY GARLAND TX
       11/10/14                                                                                                  $3.12                     $235.01

       XFER TO ACCT CK-000431005313
       11/7/14                                                                                                   $270.00                   $238.13

      CKCD DEBIT 6793 11/05 20:15 ALBERTSONS #4260 RICHARDSON TX
      11/6/14                                                                                                    $23.42                    $508.13

https://ibank.plainscapitai.com/PlainsCapitalOnlinePrcxi/Accounts/AccountHistory.aspx                                                                 1/3
      11/19/2014
                                                  PlainsCapital Bank - Internet Banking

            fw«P/^EBrr 6793 11/04 19:4° SAMSCLUB #8242 DALLAS TX
            11/5/14                                                                          $100.90               $531.55
            XFER TO ACCT CK-000431005313
            11/3/14                                                                          $175.00               $632.45
           AC-SSA TREAS 310 -XXSOC SEC
           11/3/14                                                                                     $764.00     $807.45
           10/?1/T4BIT6793 10/29 13:23 A_DASH IN GROCERY GARLAND TX                          $3.12                 $43.45

           lO/Tom176793 10/18 12:5° A"DASH IN GROCERY GARLAND TX                             $6.04                 $46.57

           10/?0/DlE4BIT6793 10/19 10:2? QT9°8 08009086 GARLAND TX                          $5.16                 $52.61

          ?0/?7/T4BIT6793 10/15 18:39 PH° PASTEUR ^CHARDSON TX                              $59.56                $57.77

         10A4/T4BIT 6?93 10/°9 10:25 TEXANS F°R GREG ABB01T 512" «                          $50.00                $117.33

         10/T4/T4BIT 6793 10/°9 06:12 A'DASH IN GR°CERY GA^AND TX                           $6.47                 $167.33

         10/?4/T4BIT 6793 10/°9 2°:17 MCD0NALD'S M7292 OF TX DALL TX                        $6.04                 $173.80
         MAINTENANCE CHARGE
         10/10/14                                                                          $5.00                  $179.84

         10/To/T4BIT 6?93 10/°8 °6:09 A'DASH IN GR°CERY GARLAND TX                         $8.74                 $184.84

        10/?0/T4BIT6793 10/°9 °0:51 USPS48755600830208243 RICH TX                          $3.79                 $193.58

        lO/T/lT617 6793 10/°8 03:°4 CVS/PHA^ACY #06847 GARLAND TX                          $33.54                $197.37

        lO/T/lT617 6793 10/°7 06:11 A'DASH IN GR0CERY GARLAND TX                           $5.40                 $230.91

        W8D/1D4EB1T6793 10/°7 °1:25 HIS*HISCOX ™C 888-202-3007 GA                          $33.33                $236.31

        ™1D4BIT6793 10/°7 12:°3 QT9°8 °8009086 GARLAND TX                                 $4.57                  $269.64

       WaM»Cr6793 10/04 01:08 SAMSCLUB #8242 DALLAS TX
       lU/o/14
                                                                                          $123.25            $274.21

       ?n«D/iD>.EBIT6793
       1U/6/14
                         10/°4 10:54 QT908 06009086 GARLAND TX                            $34.49             $397.46

       W6/1D4EBIT 6793 10/°3 21:5? RICK" SSM°KE H°USE BBQ GARL ™                          $11.10             $431.95

       lO/T/lT611 6?93 10/°3 °6:26 A"°ASH IN GR0CERY GARLAND TX                           $7.55              $443.05

      fn«D«D,EBIT 6?93 10/°4 01:19 CHINA STAR GARLAND TX
      1U/D/14
                                                                                      $6.50                  $450.60
      CKCD DEBIT 6793 10/04 12:20 CHICK-FIL-A # 01491 RICHARD TX
                                                                                      $6.27                 $457.10
https://ibank.plainscapit^^
                                                                                                                       2/3
                                                                         PlainsCapital Bank - Internet Banking
            10/6/14

            CKCD DEBIT 6793 10/04 10:54 QT908 08009086 GARLAND TX
            10/6/14                                                                                               $5.16                $463.37

           CKCD DEBIT 6793 10/03 04:44 WENDY DAVIS CAMPAIGN 817-88 TX
           10/6/14                                                                                                $5.00                $468.53

           CKCD DEBIT 6793 10/03 10:41 QT908 08009086 GARLAND TX                                                  $4.57
           10/6/14                                                                                                                     $473.53

           XFER TO ACCT CK-000431005313
           10/3/14                                                                                                $300.00              $478.10
           AC-SSA TREAS 310 -XXSOC SEC
           10/3/14                                                                                                          $764.00   $778.10

          9/K2C9/lD4EBIT6793 °9/26 °4:32 ALBERTS0NS #426° RICHARDSON TX                                          $19.77               $14.10

          9/K2C5AD4EBIT6793 °9/23 08:1° RACETRAC697 00006973 GARLAN TX                                           $34.40               $33.87
          bank charge
          9/22/14                                                                                                $10.00               $68.27

          CKCD DEBIT 6793 09/12 01:16 CHINA STAR GARLAND TX
          9/15/14                                                                                                $6.50                $78.27

         CKCD DEBIT 6793 09/13 21:04 QT908 08009086 GARLAND TX
         9/15/14                                                                                                 $5.96                $84.77

         CKCD DEBIT 6793 09/13 07:27 A-DASH IN GROCERY GARLAND TX
         9/15/14                                                                                                 $2.58                $90.73

                                                                                                   Subtotal: $1,620.49 $1,528.00




hnps://ibank.plainscapital.comPlainsCapitalOnlineProd/Accounts/AccountHistory.aspx
                                        ^PIPP^W
Frederick Brown
2441GolfinchLn
Garland, Texas 75042
                       Fifth Court of Appeal at Dallas
                       George L. Allen St. Court
                       Building
                       600 Commerce Street, Suite 200
                       Dallas. Texas 75&titi&2~-